Ckockett, J.,
delivered the opinion of the Court, Bhodes, C. J., and Wadlace, J., concurring:
The defendant is a corporation organized under an amendment made in 1864 tó the general Incorporation Act, (Stats 1863 — 4 p. 149), and the plaintiffs are stockholders of the corporation. The action is brought to restrain the defendant from selling the shares of stock held *87by the plaintiffs under an assessment made by the Trustees of the company. It appears from the certificate of incorporation that the corporation was formed “ to buy, improve, lease, sell, and otherwise dispose of real estate” in and near South San Francisco; “also, to build water-front protection, slips, docks, piers, wharves, warehouses, and otherwise improve such property as may be obtained by the company.” It further appears, that the .company purchased and owned a tract of land at or in the vicinity of South San Francisco; and that another corporation known as the Potre-ro and Bay Yiew Eailroad Company had constructed, or was engaged in constructing a railroad from the city of San Francisco proper, to the vicinity of the defendant’s property; and that an agreement was entered into between the defendant and the railroad company, whereby the latter bound itself, within a stipulated period, to increase the width of its road and the frequency of the trips of its cars over it, and to reduce the price of passage over it about fifty per cent., and to maintain these conditions for' a period of ten years. The defendant, on its part, agreed to pay to the railroad company, as a consideration for these concessions, the sum of $20.000, and the assessments in question were levied by the Trustees on the stock of the company for the purpose of raising a fund sufficient to pay this demand. The railroad does not terminate upon or touch any portion of the property of the defendant, but it was established on the trial, and appears to have been admitted by the plaintiffs, that the increased facilities of travel over the railroad, resulting from the contract between the two companies, have already greatly enhanced the market value of the defendant’s property, and are likely to increase it more largely in the future. But the plaintiffs insist that, under its act of incorporation, the defendant has no power to expend the money of the company for such a purpose, and that the assessment is, therefore, void. On the other hand, the defendant claims that the chief object of the corporation was to buy and sell real estate on speculation; and that with a view to that end it is expressly authorized to “im*88prove” its real estate so as to enhance its value, and that upon a fair and reasonable construction of the word “improve” as used in the certificate of incorporation, it must be held to include every act the direct and immediate tendency of which is materially to benefit or enhance the value of the property. The plaintiffs resist this construction, and maintain that the word “ improve” can include nothing but ■acts performed on the land itself, such as the erection of buildings, the construction of roads across it, or other acts of a like nature performed on the land.
The only difficulty which arises in the solution of this question results from the peculiar nature of the corporation, and the very novel purposes for which it was formed. It is well settled that a railroad corporation, formed for the purpose of constructing, maintaining and operating a railway, cannot engage in the business of running a line of steamers in connection with the railway, however much such an enterprise may increase the business of the road and add to its profits (10 Bearan’s R.; McCarty v. Roots, 21 How. U. S. R. 432); nor engage in the banking business, in order to raise a fund with which to construct or operate its road. (Waldo v. Chicago Railroad Company, 14 Wis. R., 580). It may be stated as a general proposition, “ that a corporation has no other powers than such as are specifically granted, or such as are necessary for the purpose of carrying into effect the powers expressly granted.” (Angel & Ames on Corp., Sec. 111.)
As if to preclude all doubt on this point, the second section of our general Corporation Act has, in express terms, re-enacted this provision of the common law.
It cannot be doubted, therefore, that a corporation in this State may not only exercise the powers specially enumerated in its certificate of incorporation, if they be such as are authorized bylaw, but, also, such other powers “as shall be necessary to the exercise of the powers so enumerated and given.” It results that in determining whether a a given act is within the power of the corporation, we must consider, first, whether it falls within the powers expressly *89enumerated in the certificate; or, second, whether it is necessary to the exercise of one of the enumerated powers. The powers enumerated in this certificate are to buy, improve, lease, sell or otherwise dispose of real estate; and t d build water-front protection, slips, docks, piers, wharves, warehouses, and otherwise improve such property as may be obtained by the company.
On behalf of the plaintiffs it is insisted that the contract for additional railroad facilities, however much they may enhance the value of the property, is not within any of the enumerated powers, nor necessary to the exercise of any of them.
But in examining this question, we must necessarily consider the general purpose for which the corporation was formed; and must give such reasonable construction to the terms employed, as will tend to promote rather than to defeat or obstruct the ends for which the corporation was organized. In authorizing a corporation to be formed for the purpose of buying, selling, leasing and improving real estate, the statute conferred upon the corporators all such implied or incidental powers as shall be necessary to the exercise of those expressly granted. It is evident the corporation might purchase real estate and improve it, for the sole purpose of selling it at a higher price or leasing it at an enhanced rent. To speculate in the purchase and sale of real estate may be the sole object of such a corporation; and such appears to have been the purpose of this corporation. In furtherance of this end, and with a view to enhance its value, it is expressly authorized to "improve” the property so purchased; and the plaintiffs insist that by this term is meant only erections upon or something performed on the land itself, to ameliorate its condition; such as the erection of buildings, or fences, or necessary grading, or ditching to improve the drainage. But, in view of the evident purpose and design for which the corporation was organized, I think this is too narrow a construction of the word “ improve,” as used in the certificate. It may be that its ordinary meaning, as usually employed, is limited *90as claimed by tbe plaintiffs. But it also has a larger and wider signification; and amongst other definitions, Worcester defines the word “improve” to mean, “to make good use of; to employ advantageously; to increase, augment or enhance, as to that which is evil;” while Webster defines it, “to make better; to advance in value; to use or employ to good purpose; to make productive; to turn to profitable account; to use for advantage.” In view of the fact that these corporations are, or may be, formed for the sole purpose of purchasing real estate, enhancing its value and then selling it for an increased price, I think the term “ improve,” as here used, was employed in its more liberal sense, and includes the performance of any act, whether on or off the land, the direct and proximate tendency of which is to enhance its value in the market.
But I am not to be understood as holding that the corporation may do any act which, in some remote degree, may tend ultimately to enhance the value of the property. It could not, for example, establish a line of steamers to Japan, or an Emigration Aid Society, on the plea that an increase to the trade or population of the State would promote the general prosperity, and thereby enhance the value of the corporate property. But, as already stated, the act must be one the direct and proximate tendency of which is to benefit the property or enhance its value. If the property, for example, should be surrounded by an impenetrable morass, or rugged hills, so that it is inaccessible and valueless in its present condition, I do not doubt that the corporation might drain or bridge over the morass, or construct a road across the hills, so as to render the property accessible, and thereby enhance its value. This would justly be held to “improve” the property, without straining in the least degree, the meaning of the term, as here employed. If the opposite construction were to prevail, a work imperatively required to render the property available for the purposes for which it was acquired could not be performed. If the land was threatened with inundation, and was about to be washed away by a freshet, nothing *91coulcl be done to avert tbe threatened calamity; or if its value was destroyed by a contiguous nuisance, no money could be expended to abate tbe nuisance,
I am satisfied so narrow a construction of tbe powers granted to tbis class of corporations would, in many cases, practically defeat tbe purposes for wbicb tbey were organized. I am aware tbat, in some cases, it may be difficult to define accurately tbe point at wbicb tbe benefit to be derived from a proposed work would cease to be direct and proximate, and would become so remote as not to fall within tbe rule. But it is impossible to lay down an inflexible rule to govern sucb cases, and eacb case must be determined on its own circumstances. Iamsatisfied tbattbis case comes fully witbin tbe rule, and tbat tbe benefit to tbe property of tbe company, resulting from tbe contract witb tbe railroad company, is direct and proximate and not remote.
I may remark, in conclusion, tbat, whatever difficulties surround tbis question, result from tbe peculiar nature of tbis class of corporations, organized for tbe novel purpose of speculating in real estate; and, though it may be a very questionable policy, wbicb permits corporations to be formed for sucb a purpose — tbat is a consideration to be addressed to tbe Legislature, and not to tbe Court. So long as sucb corporations are authorized by law, it is tbe duty of tbe Courts to give sucb effect to them as the-statute contemplates.
I think tbe judgment should be reversed, and tbe cause remanded, witb an order to tbe District Court to dissolve tbe injunction and dismiss tbe action..
And it is so ordered.
Sprague, J., and Temple, J., expressed no opinion.